ALLOWANCE
	Applicant’s after final reply, filed 31 May 2022 in response to the Final Office action mailed 29 March 2022, has been entered and fully considered. The claims are as presented in the previous submission (see submission of 3/9/2022) and as such claims 1 and 5-15 are pending and are herein allowed (see below). 

	Terminal Disclaimer
The terminal disclaimer filed on 31 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No 16/617379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
	The provisional nonstatutory obviousness type double patenting rejection of claims 1 and 5-15 as unpatentable over the claims of copending Application No. 16/482,885 is withdrawn as the instant application is the earlier filed and no other rejections remain outstanding. 
	The provisional nonstatutory obviousness type double patenting rejection of claims 1 and 5-15 as unpatentable over the claims of copending Application No. 16/617,379 is withdrawn as a result of the properly filed and accepted terminal disclaimer (see above).
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Sugo (US PGPub 2002/0016438) teaches polyimide silicone resins which are soluble in organic solvents and which are produced from the combination of tetracarboxylic dianhydrides, diamines, and a diaminosiloxane ([0010]-[0011]; [0031]-[0032]; [0037]-[0039]). Sugo further teaches organic solvents including N-methyl-2-pyrrolidone, cyclohexanone, N,N-dimethylformamide, etc. ([0020]). Sugo teaches the diaminosiloxane structural unit wherein n is from 0-120, and each R1 and R2 is a methyl or a phenyl. Sugo differs from the instant invention in that Sugo does not specifically teach a dimethyl molar fraction from 70-90 (instant ‘p’) and a diphenyl molar fraction from 10-30 (instant ‘q’), wherein the sum of the two fractions is 100. Sugo further does not teach as organic solvents DMPA or DEPA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767